Citation Nr: 0710320	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  06-01 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for cervical spine (C5-
6) disc herniation.

2.  Entitlement to service connection for headaches, 
variously diagnosed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1972 to 
February 1974.  He was subsequently a member of the Maine 
National Guard, to include a period of inactive duty training 
from July 10, 1976 to July 11, 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Togus, 
Maine, Department of Veterans Affairs (VA) Regional Office 
(RO).  In November 2006, the veteran testified via video 
conference hearing from the Togus, Maine RO before the 
undersigned, seated at the Central Office in Washington DC.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has submitted evidence that he was injured, 
including a head laceration, while on inactive duty for 
training with the Maine National Guard in July 1976.  There 
is of record medical reports showing the veteran has been 
treated for "headaches" since at least 1988.  The veteran 
has been variously diagnosed with cluster headaches, atypical 
headaches, muscle tension headaches, migraines, occipital 
neuralgia, and headaches.  The veteran has also been 
diagnosed with a cervical disc herniation (C5-6).  At least 
one private physician has stated that the headaches and neck 
pain the veteran experiences are a result of the cervical 
disc herniation.  Another private physician has stated that 
the veteran has atypical headaches and neck pain which is 
thought to be from a left paracentral and foraminal disc 
herniation at C5-6, and that after a review of the veteran's 
service records, he is of the opinion that "it is as likely 
as not or at least possible that the injury which occurred on 
July 10, 1976 while in the service caused this condition."

The veteran had a VA examination in January 2004 where the 
examiner noted that the records show differing opinions from 
the specialists.  The examiner stated that all that can be 
said was that the veteran did not have headaches and pain in 
his neck until his injury during inactive duty training.  In 
an apparent addendum to that opinion, the examiner refers to 
a neurologist's note and states that migraines are not 
usually caused by trauma and it is possible, but unlikely, 
that the veteran's headaches are related to a 
laceration/contusion.  A June 2004 medical opinion, which may 
or may not be the neurologist's report referred to above, 
notes that the claims file was reviewed, especially a 1987 
examination where the veteran denied any problems regarding 
headaches and neck pain.  The examiner then opined that it is 
as likely as not that the present headaches and cervical 
spine problems are not associated with trauma in 1976.  The 
wording of the opinion suggests that this opinion is based 
solely on the fact that the veteran denied headaches and neck 
pain in 1987.   

The Board has of record contradicting medical opinions; none 
of which adequately addresses the rationale of why one 
medical opinion conflicts with another examiner's opinion.  
The various medical opinions do not adequately relay the 
current medical picture to the Board, and a new examination 
is necessary to rectify the competing views.  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that the VA is not permitted to base decisions on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Prior to any examination, any outstanding records of 
pertinent medical treatment should be obtained.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC should seek the veteran's 
assistance to identify and obtain for the 
record any copies of outstanding records 
of pertinent medical treatment.  If any 
identified records cannot obtained by VA, 
the veteran should be so informed and 
provided the opportunity to obtain them 
for the record.  

2.  The RO/AMC should schedule orthopedic 
and neurological examinations as needed to 
ascertain the nature and likely etiology 
of the veteran's headaches and cervical 
spine condition, if any.  The veteran's 
claims folder must be available to, and 
reviewed by, the examiner(s) in 
conjunction with the examination(s); the 
examiner(s) should indicate that the 
claims folder was reviewed, and they 
should be asked to comment on the medical 
opinions already of record.

The examiner(s) should specifically be 
asked to provide a medical opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any current diseases or disorders are the 
result of in-service injuries.  The 
examiner(s) should give an individual 
opinion as to each disease or disorder 
diagnosed, if any.  The examiner(s) should 
explain in detail the rationale for any 
opinion(s) given.  Any opinions provided 
should be rectified with the differing 
medical opinions in the claims file.

3.  The RO should then readjudicate the 
claims.  If any benefit sought remains 
denied, the veteran and his representative 
should be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.

	(CONTINUED ON NEXT PAGE)


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

